                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.      CV 14-7543-GW (KK)                                   Date: February 11, 2020
 Title: John L. Miller v. D.A. White, et al.



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


               DEB TAYLOR                                             Not Reported
                Deputy Clerk                                         Court Reporter


     Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
                None Present                                          None Present

Proceedings:      Order (1) Granting Plaintiff’s First Motion for Discovery Sanctions [Dkt.
                  84]; (2) Granting Plaintiff’s Second Motion for Discovery Sanctions [Dkt.
                  86]; (3) Denying Plaintiff’s Third Motion for Discovery Sanctions [Dkt. 88];
                  (4) Granting Plaintiff’s Motion for Protective Order [Dkt. 99]; and (5)
                  Denying Without Prejudice Plaintiff’s Motion for Issuance of a Subpoena
                  [Dkt. 100]

                                               I.
                                         INTRODUCTION

        On December 17, 2019, Plaintiff John L. Miller (“Plaintiff”) constructively filed a First
Motion for Discovery Sanctions (“First Sanctions Motion”) seeking an order barring Defendants D.
Barker, Paulette Finander, D. Foreman, and R. Henderson (“Defendants”) from moving for
summary judgment until after completion of discovery in this action. Dkt. 84.

       On December 25, 2019, Plaintiff constructively filed a Second Motion for Discovery
Sanctions (“Second Sanctions Motion”) seeking an order barring Defendants from conducting any
discovery of Plaintiff until after they have complied with the Court’s November 8, 2019 Discovery
Order. Dkt. 86.

       On January 1, 2020, Plaintiff constructively filed a Third Motion for Discovery Sanctions
(“Third Sanctions Motion”) seeking an order “prohibiting the Defendants from opposing Claims I
thru XIV in Plaintiff’s First Amended Complaint” until after they complied with the Court’s
November 8, 2019 Discovery Order. Dkt. 88.



 Page 1 of 7                         CIVIL MINUTES—GENERAL                 Initials of Deputy Clerk __
      On January 17, 2020, Defendants filed an Opposition to the three Sanctions Motions. Dkt.
97. On January 28, 2020, Plaintiff filed a Reply in support of the Sanctions Motions. Dkt. 98.

       On January 28, 2020, Plaintiff constructively filed a Motion for Protective Order seeking an
order prohibiting Defendants from deposing Plaintiff until after the Court rules on the three
Sanctions Motions and requiring any deposition of Plaintiff to comply with Federal Rule of Civil
Procedure 30, particularly subsections (b)(4) and (d)(1). Dkt. 99.

        On January 29, 2020, Plaintiff constructively filed a Motion for Subpoena seeking issuance
of a subpoena to the Secretary of the California Department of Corrections and Rehabilitation
(“CDCR”) and requesting an in camera inspection of the CDCR personnel files of defendants D.A.
White and J. Middleton, who have not yet been served. Dkt. 100.

         For the reasons set forth below, (1) Plaintiff’s First Sanctions Motion is granted; (2)
Plaintiff’s Second Sanctions Motion is granted; (3) Plaintiff’s Third Sanctions Motion is denied; (4)
Plaintiff’s Motion for Protective Order is granted; and (5) Plaintiff’s Motion for Subpoena is denied
without prejudice.

                                               II.
                                          BACKGROUND

        On September 6, 2018, Plaintiff, an inmate at California State Prison – Los Angeles County
(“CSP-LAC”) in Lancaster, California, constructively filed a First Amended Complaint (“FAC”)
alleging various claims pursuant to 42 U.S.C. § 1983 (“Section 1983”) against defendants D.A.
White, D. Foreman, D. Barker, J. Middleton, R. Henderson, and Paulette Finander each in their
individual capacity. Dkt. 22.

        In the FAC, Plaintiff alleges violations of his First, Eighth, and Fourteenth Amendment
rights generally arising out of his transfer on or about July 24, 2012, from Pleasant Valley State
Prison (“PVSP”) to CSP-LAC. Id. at 13.

         According to the FAC, defendant White, in retaliation for Plaintiff filing numerous
grievances against PVSP staff and with deliberate indifference to Plaintiff’s safety, excluded the
Special Needs Yard (“SNY”) designation from Plaintiff’s transfer papers. Id. at 6. Plaintiff also
alleges defendant Foreman, in conspiracy with defendant White, in retaliation for Plaintiff filing
numerous grievances against PVSP staff and with deliberate indifference to Plaintiff’s safety, delayed
in processing Plaintiff’s emergency appeal of his transfer without the SNY designation. Id. at 6-7.
Plaintiff alleges that upon his arrival at CSP-LAC, defendants Barker and Middleton conspired in
their deliberate indifference to Plaintiff’s safety and denied him due process by retaining him in
segregation to suffer atypical and significant hardships. Id. at 7-9. Plaintiff alleges defendant
Henderson violated Plaintiff’s due process rights by retaining him in segregation without a hearing
and in retaliation for having filed grievances at PVSP. Id. at 9. Finally, Plaintiff alleges defendant
Finander was deliberately indifferent to Plaintiff’s serious medical need for Tramadol when she
refused to renew his prescription, resulting in Plaintiff suffering withdrawal symptoms and
gastrointestinal bleeding. Id. at 9-10. Plaintiff also alleges the denial of Tramadol violated his First
Amendment right to free exercise of religion because his pain prevented him from exercising his
religion – Buddhism. Id. at 10. Plaintiff seeks compensatory, nominal, and punitive damages. Id. at
10-12.
 Page 2 of 7                        CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
        On February 25, 2019, Defendants filed an Answer. Dkt. 34. In the Answer, Defendants
represent that defendants Middleton and White have not been served because defendant Middleton
is deceased and defendant White has not been located for service. See dkt. 34 at 2 n.1.

       On February 27, 2019, the Court issued a Case Management and Scheduling Order setting a
discovery cut off of September 26, 2019 and a dispositive motion cut off of October 24, 2019. Dkt.
43.

      On April 23, 2019, Plaintiff served a First Set of Requests for Production, Nos. 1-47 on
Defendants. Dkt. 60 at 18-19, Plaintiff’s Declaration (“Plf. MTC Decl.”), ¶ 2.

       On April 30, 2019, Plaintiff served 121 Requests for Admission on defendant Henderson.
Dkt. 57 at 6; Dkt. 50, Ex. A.

      On May 2, 2019, Plaintiff served a Second Set of Requests for Production, Nos. 48-50 on
Defendants. Plf. MTC Decl., ¶ 2.

         On May 8, 2019, Plaintiff served 143 Requests for Admission on defendant Foreman. Dkt.
57 at 6; Dkt. 50, Ex. B.

         On May 21, 2019, Plaintiff served 128 Requests for Admission on defendant Barker. Dkt.
57 at 6; Dkt. 50, Ex. C.

     In May 2019, Plaintiff also served a Third Set of Requests for Production, Nos. 51-62. Plf.
MTC Decl., ¶ 2.

         On June 4, 2019, Plaintiff served 197 Requests for Admission on defendant Finander. Dkt.
57 at 6; Dkt. 50, Ex. D.

        On June 19, 2019, Plaintiff served Interrogatories Nos. 1-25 on defendant Foreman and
Interrogatories Nos. 26-46 on defendant Finander. Plf. MTC Decl., ¶ 2.

        On June 25, 2019, Plaintiff served Interrogatories Nos. 47-71 on defendant Henderson and
Interrogatories Nos. 72-96 on defendant Barker. Plf. MTC Decl., ¶ 2.

         On July 3, 2019, Defendants filed a Motion for Protective Order seeking relief from
Plaintiff’s Requests for Admission. Dkt. 50.

       On August 11, 2019, Plaintiff constructively filed a Motion to Compel Defendants to
respond to Requests for Production of Documents and Interrogatories. Dkt. 60.

       On August 29, 2019, in light of the pending discovery motions, the Court vacated the
discovery and dispositive motion cut off dates. Dkt. 66.

        On November 8, 2019, the Court issued an Order denying Defendants’ Motion for
Protective Order, granting Plaintiff’s Motion to Compel, requiring Defendants to serve responses
without objections to Plaintiff’s Interrogatories and Requests for Production by November 29, 2019,
 Page 3 of 7                       CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk __
and setting a discovery cut off of January 30, 2020 and a dispositive motion deadline of February 27,
2020. Dkt. 74.

       On December 17, 2019, Plaintiff constructively filed the First Sanctions Motion. Dkt. 84.
On December 25, 2019, Plaintiff constructively filed the Second Sanctions Motion. Dkt. 86. On
January 1, 2020, Plaintiff constructively filed the Third Sanctions Motion. Dkt. 88.

        On January 15, 2020, Defendants served a Notice of Deposition of Plaintiff to take place on
January 29, 2020. See dkt. 99 at 5-6. The Notice of Deposition provides the deposition “will be
conducted via video conference before a certified shorthand reporter” and “[t]he oral examination
will continue from day to day until completed.” Id.

        On January 17, 2020, Defendants filed an Opposition to the Sanctions Motions. Dkt. 97.
In the declaration of Defendants’ counsel filed in support of the Opposition, Defendants’ counsel
explains she mistakenly calendared the deadline to respond to Plaintiff’s discovery requests as
January 30, 2020. Dkt. 97 at 9-11, Declaration of Kelli M. Hammond (“Hammond Decl.”), ¶ 10.
Defendants’ counsel represents she has “been drafting responses to Plaintiff’s Requests for
Admissions, Interrogatories, and Production of Documents, Set 2. Responses to Plaintiff’s Requests
for Admissions are not complete, however some of Plaintiff’s Requests for Interrogatories have
been drafted and sent to the Defendants for review and signature.” Id., ¶ 12. In addition,
Defendants’ counsel represents “Responses to Plaintiff’s Request for Production of Documents are
being served concurrently with this reply to the Court’s Order.” Id., ¶ 13.

       On January 17, 2020, Defendants served Responses to Plaintiff’s Second Set of Requests for
Production, Nos. 48-50. Dkt. 101, Ex. A.

        On January 28, 2020, Plaintiff filed a Reply in support of the Sanctions Motions with a
declaration stating he had not received any response to his Requests for Production of Documents.
Dkt. 98, Reply; Dkt. 98 at 7, Plaintiff’s Declaration in support of Reply (“Plf Reply Decl.”), ¶ 3.

        On January 28, 2020, Plaintiff constructively filed the Motion for Protective Order. Dkt. 99.

        On January 29, 2020, Plaintiff constructively filed the Motion for Subpoena seeking issuance
of a subpoena to the Secretary of the California Department of Corrections and Rehabilitation
(“CDCR”) and requesting an in camera inspection of the CDCR personnel files of defendants D.A.
White, and J. Middleton. Dkt. 100.

       On February 2, 2020, Plaintiff filed a Supplement to his Reply in support of the Sanctions
Motions stating he received Defendants’ Responses to Requests for Production, Set Two, on
January 28, 2020, after he had already sent his Reply out for mailing. Dkt. 101.

        The matters thus stand submitted.

///
///
///
///

 Page 4 of 7                       CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk __
                                                III.
                                         LEGAL STANDARD

        Federal Rule of Civil Procedure 37 (“Rule 37”) provides:

        If a party . . . fails to obey an order to provide or permit discovery, . . . the court
        where the action is pending may issue further just orders. They may include the
        following:

                (i) directing that the matters embraced in the order or other designated facts
                be taken as established for purposes of the action, as the prevailing party
                claims;
                (ii) prohibiting the disobedient party from supporting or opposing designated
                claims or defenses, or from introducing designated matters in evidence;
                (iii) striking pleadings in whole or in part;
                (iv) staying further proceedings until the order is obeyed;
                (v) dismissing the action or proceeding in whole or in part;
                (vi) rendering a default judgment against the disobedient party; or
                (vii) treating as contempt of court the failure to obey any order except an
                order to submit to a physical or mental examination.

Fed. R. Civ. P. 37(b)(2). In addition, the Court has inherent authority to “fashion an appropriate
sanction for conduct which abuses the judicial process.” Chambers v. NASCO, Inc., 501 U.S. 32,
44-45, 111 S. Ct. 2123, 115 L. Ed. 2d 27 (1991). The party alleging discovery misconduct has the
“burden to prove by a preponderance of the evidence” that the misconduct occurred. Lakes v. Bath
& Body Works, LLC, No. 2:16-CV-02989-MCE (AC), 2019 WL 2124523, at *4 (E.D. Cal. May 15,
2019).

        To justify the imposition of case-dispositive sanctions, the Court must find the discovery
violations were due to “willfulness, bad faith, or fault of the party.” Commodity Futures Trading
Commission v. Noble Metals International, Inc., 67 F.3d 766, 770-71 (9th Cir. 1995), cert. denied,
519 U.S. 815, 117 S. Ct. 64, 136 L. Ed. 2d 26 (1996) (citations and internal quotations omitted); see
also Societe Internationale v. Rogers, 357 U.S. 197, 212, 78 S. Ct. 1087, 2 L. Ed. 2d 1255 (1958).

        Courts apply a five-part test to determine whether a case-dispositive sanction is just:

        (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
        manage its dockets; (3) the risk of prejudice to the party seeking sanctions; (4) the
        public policy favoring disposition of cases on their merits; and (5) the availability of
        less drastic sanctions. The sub-parts of the fifth factor are whether the court has
        considered lesser sanctions, whether it tried them, and whether it warned the
        recalcitrant party about the possibility of case-dispositive sanctions. This “test” is
        not mechanical. It provides the district court with a way to think about what to do,
        not a set of conditions precedent for sanctions or a script that the district court must
        follow.

Connecticut Gen. Life Ins. Co. v. New Images of Beverly Hills, 482 F.3d 1091, 1096 (9th Cir. 2007)
(citations omitted) (affirming default judgment against defendants after “years of evasion of
 Page 5 of 7                          CIVIL MINUTES—GENERAL                        Initials of Deputy Clerk __
discovery obligations”). “The first two of these factors favor the imposition of sanctions in most
cases, while the fourth cuts against a default or dismissal sanction. Thus, the key factors are
prejudice and availability of lesser sanctions.” Wanderer v. Johnston, 910 F.2d 652, 656 (9th Cir.
1990) (noting the element of prejudice is “essential” and “sanctions which interfere with the
litigants’ claim or defenses violate due process when they are imposed ‘merely for punishment of an
infraction that did not threaten to interfere with the rightful decision of the case’”).

                                              IV.
                                          DISCUSSION

        As an initial matter, the Court finds Plaintiff has satisfied his burden to show Defendants
violated the Court’s November 8, 2019 Discovery Order by failing to serves responses without
objections to Plaintiff’s Interrogatories and Requests for Production by November 29, 2019.
Defendants, in fact, admit they failed to serve responses to Interrogatories and Requests for
Production of Documents as ordered. Dkt. 97 at 4 (“Here, there is no question that counsel for
Defendants missed the Court’s twenty-one day deadline for responding to Plaintiff’s discovery
requests, and that error has caused delay in the progress of this case.”). Moreover, it appears
Defendants have not yet provided responses to Requests for Production of Documents, Set One,
Interrogatory Nos. 1-25 to defendant Foreman, Interrogatory Nos. 26-46 to defendant Finander,
Interrogatory Nos. 47-71 to defendant Henderson, or Interrogatory Nos. 72-96 to defendant Barker.
See dkt. 101 (Plaintiff stating he has only received a response to his Requests for Production of
Documents, Set Two).

         Turning to what sanction is appropriate in light of Defendants’ failure to comply with the
Court’s November 8, 2019 Discovery Order, Plaintiff’s Sanctions Motions seek the following orders:
(1) barring Defendants from moving for summary judgment until after completion of discovery in
this action, dkt. 84, First Sanctions Motion; (2) barring Defendants from conducting any discovery
of Plaintiff until after they have complied with the Court’s November 8, 2019 Discovery Order, dkt.
86, Second Sanctions Motion; and (3) “prohibiting the Defendants from opposing Claims I thru
XIV in Plaintiff’s First Amended Complaint” until after they have complied with the Court’s
November 8, 2019 Discovery Order, dkt. 88, Third Sanctions Motion.

         Defendants’ Opposition to the Sanctions Motions does not make any argument opposing
the First Sanctions Motion and explicitly does not oppose the Second Sanctions Motion. The
Court, therefore, deems Defendants’ failure to oppose the First and Second Sanctions Motions
consent to granting the First and Second Sanctions Motions. See L.R. 7-12 (a party’s failure to
oppose a motion may be deemed consent to the granting of the motion). Moreover, despite
Defendants’ counsel’s alleged calendaring mistake, a sanction essentially “staying further proceedings
until the order is obeyed” is just and appropriate under the circumstances here. See Fed. R. Civ. P.
37(b)(2)(iv). In addition, the relief sought in Plaintiff’s Motion for Protective Order is largely
duplicative of the Second Sanctions Motion. Hence, Plaintiff’s First and Second Sanctions Motions,
and Motion for Protective Order are GRANTED. Defendants may not seek discovery from
Plaintiff, including his deposition, until after they have served responses without objection to
Requests for Production of Documents, Set One, Interrogatory Nos. 1-25 to defendant Foreman,
Interrogatory Nos. 26-46 to defendant Finander, Interrogatory Nos. 47-71 to defendant Henderson,
or Interrogatory Nos. 72-96 to defendant Barker. In addition, any Notice of Deposition shall



 Page 6 of 7                       CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
comply with Federal Rule of Civil Procedure 30. 1 Further, Defendants shall not file a motion for
summary judgment or summary adjudication until after the discovery cut off.

         Defendants oppose the Third Sanctions Motion on the grounds it “essentially requests an
evidentiary sanction.” Dkt. 97 at 6. It is, however, unclear to the Court what relief Plaintiff is
seeking by seeking to prevent Defendants from “opposing” Plaintiff’s claims. To the extent
Plaintiff’s Third Sanctions Motion seeks terminating or evidentiary sanctions, Plaintiff fails to justify
the imposition of case-dispositive sanctions at this time. Plaintiff has not established prejudice
caused by the delay in responding to his discovery requests. The less drastic sanction of staying
proceedings until Defendants have complied with the discovery order appears more appropriate to
the current circumstances. Finally, Plaintiff has not established Defendants have acted in bad faith.
Accordingly, the Court does not find terminating or evidentiary sanctions are warranted at this time.
Wanderer, 910 F.2d at 656; Commodity Futures Trading Commission, 67 F.3d at 770-71. Hence,
Plaintiff’s Third Sanctions Motion is DENIED.

       Finally, as to Plaintiff’s Motion for Subpoena, the Court finds a Subpoena seeking records
from the Secretary of the CDCR is premature. Plaintiff’s Interrogatories and Requests for
Production of Documents, which the Court expects will be promptly responded to, seek
information confirming the death of defendant Middleton and the location for service of process of
defendant White. See dkt. 100, Exs. A, B; see also dkt. 84, Ex. A. Hence, Plaintiff’s Motion for
Subpoena is DENIED without prejudice.

                                                 V.
                                               ORDER

        Based upon the foregoing reasons, IT IS THEREFORE ORDERED that:

        (1) Plaintiff’s First Sanctions Motion is GRANTED;
        (2) Plaintiff’s Second Sanctions Motion is GRANTED;
        (3) Plaintiff’s Third Sanctions Motion is DENIED;
        (4) Plaintiff’s Motion for Protective Order is GRANTED; and
        (5) Plaintiff’s Motion for Subpoena is DENIED without prejudice.

        Accordingly, IT IS ORDERED that: Defendants may not seek discovery from Plaintiff,
including his deposition, until after they have served responses without objection to Requests for
Production of Documents, Set One, Interrogatory Nos. 1-25 to defendant Foreman, Interrogatory
Nos. 26-46 to defendant Finander, Interrogatory Nos. 47-71 to defendant Henderson, or
Interrogatory Nos. 72-96 to defendant Barker. In addition, Defendants shall not file a motion for
summary judgment or summary adjudication until after the discovery cut off.



        1
         To the extent Defendants seek to take Plaintiff’s deposition by remote means, i.e. by video
conference, they must enter into a stipulation with Plaintiff or seek leave of court to do so. Fed. R.
Civ. P. 30(b)(4) (“The parties may stipulate--or the court may on motion order--that a deposition be
taken by telephone or other remote means.”). In addition, “a deposition is limited to one day of 7
hours.” Fed. R. Civ. P. 30(d)(1).

 Page 7 of 7                         CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
